SOMERVILE, J.
The rulings of the Circuit Court in this case must be pronounced correct, on the authority of the following cases: Christian v. State, 40 Ala. 376; Pearce v. State, Ib. 720; Brown v. State, 31 Ala. 353; Patterson v. State, 36 Ala. 297; Powell v. State, 63 Ala. 177; Easterling v. State, 30 Ala. 46; Clark’s Man. Cr. Law, §§ 1609-1610. Under the authority of these decisions, if the liquor sold by the defendant was drunk within five or six steps of his store, and in full view of the premises, it was drunk “about his premises” within the meaning of the statute. Code, 1886, § 4036. It would avail nothing, that the liquor was drunk by the purchaser in the public road, over which *85the defendant had no legal control, or that the defendant failed to notice the fact and time of its being drunk
This rule is a severe one in its consequences, and its reasonableness, in my judgment, may well be questioned; but the statute was long ago repeatedly so construed, and has been several times since re-adopted by the General Assembly, without change of phraseology; and on this ground, I adhere to this construction.
Affirmed.